Citation Nr: 0123821	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  97-11 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Care System and 
Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to an initial evaluation for a left knee 
disability, in excess of 30 percent from July 3, 1993 to 
December 9, 1996; and in excess of 30 percent on and after 
March 1, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel



INTRODUCTION

The veteran had active military service from March 25, 1992 
to July 2, 1993.

The current appeal arose from a November 1994 rating decision 
by the Department of Veterans' Affairs (VA) Health Care 
System and Regional Office (RO) in Anchorage, Alaska.  The RO 
granted entitlement to service connection for left knee 
strain with assignment of a 10 percent evaluation effective 
from July 3, 1993.

In August 1995 the RO granted entitlement to an increased 
evaluation of 20 percent for left knee strain with meniscus 
tear effective from July 3, 1993.

In November 1996 the RO granted entitlement to an increased 
evaluation of 30 percent for left knee strain with meniscus 
tear effective from April 2, 1996.  

In March 1997 the RO continued the 30 percent evaluation for 
a left knee disability, but adjusted the effective date to 
July 3, 1993, the day following discharge from active duty 
service.  The RO granted entitlement to a temporary total 
evaluation for the left knee disability based on surgical or 
other treatment necessitating convalescence effective from 
December 10, 1996 to February 28, 1997, and reinstated the 
previous 30 percent evaluation effective March 1, 1997.  

The left knee disability was recharacterized for rating 
purposes as left knee strain with meniscus tear, left lateral 
partial meniscectomy with approximation of anterior portion 
of the meniscus to the tibia.

In March 1999 the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development and adjudicative 
actions.  



In March 2001 the RO affirmed the 30 percent evaluation 
previously entered for the left knee disability.

The issue as listed on the title page has been rephrased 
where appropriate to reflect that the veteran's claim is for 
a higher initial evaluation rather than an increased rating 
claim.  This distinction was drawn in the case of Fenderson 
v. West, 12 Vet. App. 119 (1999), in which it was held that 
in appeals from an initial assignment of a disability 
evaluation, ratings may be staged (i.e., different ratings 
may be assigned for different periods of time). 

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The probative medical evidence establishes that the veteran's 
left knee disability was manifested by painful motion and 
functional loss due to pain from July 3, 1993 to December 9, 
1996 and on and after March 1, 1997.


CONCLUSION OF LAW

The criteria for an initial evaluation of 40 percent for a 
left knee disability from July 3, 1993 to December 9, 1996 
and on and after March 1, 1997 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 4.1, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5268-
5261 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that in April 1992 the veteran 
injured her left knee while performing calisthenics at boot 
camp.  She was seen at the medical clinic with complaints of 
left knee pain.  On examination she had limited range of 
motion and a palpably tender post patellar tendon.  She was 
diagnosed with knee strain and patellofemoral syndrome.  

In November 1992 the veteran claimed she again had injured 
her knee in October when she pushed a heavy object.  She 
complained of knee pain with popping of the kneecap with 
extension, giving way, swelling posteriorly, pain with stairs 
and sitting and throbbing after exercise.  On examination she 
had mild swelling.  Range of motion was from zero to 112 
degrees.  There was pain on flexion and extension.  The 
assessment was that the veteran was difficult to assess 
because she was very anxious about the pain.  

On further examination, she had positive patellar grind, 25 
degrees lateral excursion and 5 degrees tilt.  Anterior 
drawer and McMurray's were negative.  The diagnosis was 
patellofemoral joint pain.  In December 1992 she reported 
that her left knee had worsened with marching.  Examination 
revealed she had mild diffuse tenderness and decreased range 
of motion secondary to pain.  She was diagnosed with left 
knee patello-femoral syndrome.  She underwent physical 
therapy for a knee disorder for approximately two months.

In April 1993 the Medical Board, in pertinent part, diagnosed 
the veteran with left knee patellofemoral syndrome.  It 
determined that she was unable to perform certain physical 
requirements such as running, and maneuvering stairs or 
ladders.  The Medical Board recommended that she be 
disqualified from further military service.

A VA examination was conducted in January 1994.  The veteran 
reported knee discomfort.  Examination showed full range of 
motion of the lower extremities.  However, the left knee 
revealed some tenderness over the medial and lateral 
collateral ligaments and minimal tenderness over the tibial 
tubercle.

Examination of the left knee in May 1994 showed it was stable 
to valgus and varus stress.  Lachman's and Drawer tests were 
negative.  There was no articular or patellar crepitation.  
There was some effusion and mild to moderate valgus stress 
apprehension with some clicks.  The patellar medial facet was 
normal.  McMurrray's maneuver was suggestive with pain and a 
click.  There was moderate tenderness posteromedially and no 
masses.  Range of motion was 0 to 140 degrees.  X-rays were 
within normal limits and magnetic resonance imaging (MRI) 
showed a questionable medial meniscal tear.  The impressions 
were medial meniscal tear, and rule out of lateral meniscal 
tear and chondromalacia patella.

In March 1995 the veteran received outpatient treatment for 
her left knee disability at a VA Medical Center (MC).  
Examination of the left knee revealed a trace of effusion and 
range of motion from 10 to 90 degrees with pain on either 
extreme.  

VAMC outpatient treatment reports in August 1996 show that 
the veteran had a dislocated meniscal tear and cartilage 
damage, which she reported she had had since 1992.  She was 
wearing a brace.  She also had increased swelling and pain 
for the previous two days.  On examination, active range of 
motion was from 10 to 110 degrees.  She had positive 
patellofemoral grind with pain, mild medial joint-line 
tenderness and no laxity.  The provisional diagnosis was 
meniscal tear and degenerative joint disease of the left 
knee.  X-rays of the left knee showed no bone or joint 
disease.  The articular space was not narrowed and the 
articular surfaces were smooth.  

The impression was that there was no evidence of bone or 
joint disease on plain film examination.  However, a MRI of 
the left lower extremity showed prior resection of the 
posterior horn of the medial meniscus with degenerative 
thinning of the articular cartilage in the medial joint 
compartment with some subchondral sclerosis or marrow edema 
also demonstrated in the medial joint compartment.  There was 
a tear in the body of the lateral meniscus extending to the 
superior articular surface.

A VA examination for joints was conducted in October 1996.  
The veteran reported that the onset of her left knee 
disability was a hyperextension injury, whereupon she jumped 
and the knee gave out backwards.  Six months later, a pallet 
hit the left knee and again it was bent backwards.  At the 
time of the examination, she had worn, full-time, a brace 
with medial and lateral stabilizers.  She had constant pain 
and the knee had given-out about once a day.  There was some 
locking which had been painful, especially with stairs.  She 
had been unable to completely straighten the left knee since 
April 1995 when an arthroscopy had been performed.  

On physical examination the veteran walked with a slightly 
bent knee and some limp on the left.  There was a trace of 
effusion.  She complained of slight pain posterolaterally 
with external rotation on McMurray's test.  Cruciate 
ligaments and collateral ligaments were stable.  Sensory 
examination was normal.  There was mild to moderate 
tenderness over the medial and lateral aspects, patellar 
tendon in the upper portion, suprapatellar region, and the 
pes anserinus bursa region.  

There was slight to moderate tenderness of the popliteal 
region.  She lacked 20 degrees extension of the left knee and 
had flexion to 95-100 degrees on flexion, she complained of 
pain over the anterior left knee region.  The diagnostic 
impressions were history of two left knee injuries with 
likely internal derangement and status post arthroscopy, 
results unknown.  X-rays demonstrated minimal narrowing of 
the left knee joint space medially.  The impression was left 
knee joint changes.  

In December 1996, the veteran underwent a left lateral 
partial meniscectomy with approximation of the anterior 
portion of the meniscus to the tibia.  The postoperative 
diagnosis was left lateral discoid meniscal tear.

A VA examination for joints was conducted in January 1997.  
The veteran reported that she had experienced constant pain 
since October when she experienced a "crunch" sensation in 
the left knee while she was wearing the brace.  She had been 
on crutches since October.  She had not performed any weight 
bearing on her left lower extremity.  Examination revealed a 
long leg brace on her left knee, which locked at 
approximately 20 degrees of flexion, and removal of the brace 
did not influence the position of the knee.  There was no 
flexion or extension possible beyond 20 degrees of flexion.  

There was diffuse mild soft tissue swelling around the left 
knee and diffuse tenderness.  The left knee ligaments were 
not stressed, and there were no attempts to extend or flex 
the knee past the existing 20 degrees of flexion.  No thrust 
testing or stability testing was performed in light of her 
condition in the postoperative period.  The diagnosis, in 
pertinent part, was postoperative status, diagnostic and 
surgical arthroscopy of the left knee performed December 10, 
1996.

Outpatient treatment reports in February 1997 show range of 
motion of the left knee at 5 to 20 degrees.  There was 
positive effusion, joint-line tenderness and severe pain.  
The assessment was status post arthroscope. 

In February 2001 the veteran underwent a VA orthopedic 
examination.  She reported that she was in an immobilizer for 
six months after a pallet hit her left knee in October 1992.  
She was treated with Ibuprofen, physical therapy and 
electrical stimulation.  She received a medical discharge 
from the service.  She further reported that her left knee 
had given out on stairs.  




She had a stabbing pain about once a month, which would last 
one to two hours.  She had swelling of the knee every one to 
two days.  She experienced aching in the knee with sitting or 
standing activities.  She was last employed as an office 
worker in 1996.

On examination she had no limp on the left, and toe and heel 
walk was normal.  She could squat only one-half on the left 
leg.  Extension on the left was to 0 degrees, flexion was to 
105 degrees with complaints of pain.  There was slight 
crepitation on the left.  There was slight lateral 
instability of both the right and left knee.  There was 
slight effusion and tenderness over the lateral femoral 
condyle.  There did not appear to be apprehension with 
lateralward motion of the patella.  McMurray's test produced 
no clicking.  X-rays of the left knee showed medial 
compartment narrowing.  The diagnostic impressions were 
chronic left knee pain, indicated by a left knee sprain in 
April 1992, medial meniscectomy in April 1995, reshape and 
suture discoid lateral meniscus in December 1996, medial 
compartment osteoarthritis shown on x-ray February 2001 and 
possible patellofemoral syndrome with underlying 
chondromalacia patella.

The examiner commented that the veteran's complaints of 
flare-ups with a frequency of once a month lasting one to two 
hours and experiencing difficulty with her knee giving out on 
stairs would be compatible with the diagnosis of 
patellofemoral syndrome and possible medial compartment 
osteoarthritis of the knee.  Her range of motion would not be 
expected to change as a result of the patellofemoral syndrome 
and possible medial compartment osteoarthritis of the knee.  
However, if the knee were to become swollen, that would cause 
some decreased range of motion.  He stated that he was 
unaware of any particular grading system for severity, which 
assigns any particular value or number to the knee.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).

The United States Court of Appeals for Veteran Claims (Court) 
in Fenderson, supra, discussed the concept of "staged" 
ratings.  In a claim for a greater original rating after an 
initial award of service connection, all of the evidence 
submitted in support of the veteran's claim is to be 
considered.  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, this practice is known as "staged" ratings.  See 
Fenderson, supra; see also 38 C.F.R. § 4.2 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, provided for 
knee ankylosis, if extremely unfavorable, in flexion at an 
angle of 45 degrees or more, 60 percent is assignable; if in 
flexion between 20 degrees and 45 degrees, 50 percent is 
assignable; if in flexion between 10 degrees and 20 degrees, 
40 percent is assignable.  When at a favorable angle in full 
extension, or in slight flexion between 0 degrees and 10 
degrees, 30 percent is assignable.

Under Diagnostic Code 5257, provided for other knee 
impairment, when there is recurrent subluxation or lateral 
instability which is severe, 30 percent is assignable; when 
moderate, 20 percent is assignable; or when slight, 10 
percent is assignable. 

When there is cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint, a 
maximum of 20 percent is assignable under Diagnostic Code 
5258.  

When there is cartilage, semilunar, removal of, symptomatic, 
a maximum evaluation of 10 percent is assignable under 
Diagnostic Code 5259.  

Under Diagnostic Code 5260, when there is limitation of 
flexion to 15 degrees, 30 percent is warranted.  When flexion 
is limited to 30 degrees, 20 percent is warranted.  When 
flexion is limited to 45 degrees, 10 percent is warranted.  

Under Diagnostic Code 5261, when there is limitation of leg 
extension to 45 degrees, 50 percent is warranted.  When 
extension is limited to 30 degrees, 40 percent is warranted.  
When extension is limited to 20 degrees, 30 percent is 
warranted.  When extension is limited to 15 degrees, 20 
percent is warranted.  When extension is limited to 10 
degrees, 10 percent is warranted. 

Under 38 C.F.R. § 4.71, Plate II, normal range of knee motion 
is identified as flexion to 140 degrees and extension of 0 
degrees. 

Diagnostic Code 5262, for impairment of the tibia and fibula 
resulting from malunion, provides a 10 percent disability 
rating where there is slight knee or ankle disability, a 20 
percent disability rating where there is moderate knee or 
ankle disability, and a 30 percent disability rating where 
there is marked knee or ankle disability.  A 40 percent 
disability rating is provided for nonunion of the tibia and 
fibula with loose motion and requiring a brace. 



Diagnostic Code 5263 provides a maximum disability rating of 
10 percent for traumatic acquired genu recurvatum with 
weakness and insecurity in weight bearing.  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see 
also 38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on the functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca, supra.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2000).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2000).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joints or periarticular 
pathology as productive of disability.  

It is the intention to recognize actually painful motion, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  The joints involved should be tested for pain on both 
active and passive motion, in weight bearing and nonweight-
bearing and, if possible, with the range of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a; Diagnostic Code 5003.

The Court held in Hicks v. Brown, 8 Vet. App. 417 (1995), 
that once degenerative arthritis is established by x-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;



(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added"; and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, diagnostic code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation.  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally the Court noted that "Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint or 
groups caused by degenerative arthritis that is established 
by x-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in.  
Id.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2000).  

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, she should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 C.F.R. 
§ 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Duty to Assist

The Board initially notes that the duty to assist has been 
satisfied in this instance.  
The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, including any 
relevant records adequately identified by the veteran as well 
as authorized by her to be obtained.  38 U.S.C.A. § 5103A(b) 
(West Supp. 2001); see also McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

In light of the foregoing, the Board is satisfied that as a 
result of the March 1999 remand, all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to her claim is required to comply with the duty to assist as 
mandated under 38 U.S.C.A. § 5103A (West Supp. 2001). 

In that regard, the veteran was afforded VA examinations in 
October 1996, January 1997 and February 2001.  Moreover, 
other evidence has been obtained which is probative thereof.  
The Board is unaware of any additional evidence that has not 
already been requested and/or obtained that is pertinent to 
the veteran's appeal.

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed.  Congress passed the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), modifying the adjudication of 
all pending claims.  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
appellant.  Therefore, the amended duty to assist law 
applies.  Id; see Holliday, supra.  

In this case, the Board finds that the RO provided notice to 
the veteran of the new law by letter dated in May 2001.  As 
set forth above, VA has already met all obligations to the 
veteran under this new law.  The veteran and her 
representative have been apprised of the evidence needed to 
substantiate the claim on appeal.  

Moreover, the record is replete with rating decisions, 
correspondence, statement of the case and supplemental 
statements of the case, all advising of the nature of the 
RO's adjudications, evidence reviewed and needed, and 
application of criteria.  Furthermore, the veteran and her 
representative have been afforded the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and have done so.  

Having determined that the duty to assist has been satisfied 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Increased Evaluation

The RO has evaluated the veteran's left knee disability under 
38 C.F.R. §§ Diagnostic Codes 5258-5261 and assigned a 30 
percent disability evaluation from July 3, 1993 to December 
9, 1996 and on and after March 1, 1997.  The veteran 
essentially claims that the symptomatology associated with 
her left knee disability is more severe than that represented 
by the 30 percent evaluation for the subject periods, and 
warrants a disability evaluation greater than 30 percent.  

In a determination of whether an evaluation in excess of 30 
percent for a left knee disability is warranted for the 
periods in question under applicable schedular criteria, the 
Board notes that a higher evaluation is not for application 
under Diagnostic Code 5258, (dislocated semilunar cartilage 
with frequent episodes of locking, pain, and effusion into 
the joint), as the maximum evaluation under this diagnostic 
code is 20 percent.  Likewise, 10 percent is the maximum 
evaluation under Diagnostic Code 5259, (symptomatic removal 
of the semilunar cartilage), and 30 percent is the maximum 
evaluation under Diagnostic Code 5260, (limitation of flexion 
of the leg), consequently, these codes are absent criteria 
for assignment of a rating in excess of the 30 percent 
assigned for the rating periods under consideration.

In order to warrant the next higher evaluation of 40 percent 
under Diagnostic Code 5261, the medical evidence must show 
that the veteran's leg was limited to 30 degrees extension 
from July 3, 1993 to December 9, 1996 and on and after March 
1, 1997.  The evidence shows that such limitation was present 
on examination in the weeks following surgery on the 
veteran's left knee; and, she was granted a temporary 100 
percent evaluation for her left knee disability for the 
respective period from December 10, 1996 to February 28, 
1997.  

However, the level of disability of the left knee from July 
3, 1993 to December 9, 1996 and on and after March 1, 1997 
more nearly approximates the symptomatology associated with a 
30 percent evaluation.  The VA examination in January 1994 
showed normal range of motion of the left knee.  On 
examination in May 1994 range of motion was from 0 to 140 
degrees and x-rays were within normal limits.  On examination 
in October 1996 she lacked 20 degrees extension in the left 
knee.  Moreover, the February 2001 VA orthopedic examination 
report shows extension of the left leg to zero degrees.  
Based upon the forgoing, the criteria for an evaluation in 
excess of 30 percent under Diagnostic Code 5261 for the 
subject rating periods under consideration have not been met.

Furthermore, there is no evidence that the veteran's left 
knee disability, during the subject rating periods was 
manifested by knee ankylosis; nor is there evidence of 
nonunion of the tibia and fibula with loose motion requiring 
a brace; therefore, an evaluation in excess of 30 percent 
under Diagnostic Codes 5256 and 5262 is not warranted.

In light of a grant of less than the maximum disability 
evaluation from July 3, 1993 to December 9, 1996 and on and 
after March 1, 1997, under Diagnostic Code 5261, the Board 
must consider whether the veteran is entitled to a higher 
evaluation based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, 
supra, during the subject rating periods.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  See Johnson, 
supra and DeLuca, supra.  In this instance, the medical 
evidence shows that during her period of service the veteran 
was treated for a left knee injury.  She complained of knee 
pain with popping of the kneecap with extension, giving way, 
swelling posteriorly, pain with stairs and sitting and 
throbbing after exercise.  Objective findings revealed she 
had pain on flexion and extension and decreased range of 
motion secondary to pain.  The Medical Board determined that 
she could not run and maneuver stairs or ladders.  

In August 1996 she had positive patellofemoral grind with 
pain.  A MRI revealed the medial meniscus with degenerative 
thinning of the articular cartilage.  On physical examination 
in October 1996, she lacked 20 degrees extension of the left 
knee, had flexion of 95-110 and complained of pain over the 
anterior left knee region.  

The most recent VA examination in February 2001 showed she 
could squat only one-half on the left leg.  Flexion was to 
105 degrees with complaints of pain.  X-rays showed 
osteoarthritis.  The examiner commented that the veteran's 
complaints of flare-ups and difficulty with using stairs was 
compatible to the diagnosis of patellofemoral syndrome and 
possible medial compartment osteoarthritis of the knee.  

Thus, the evidence shows that during the period from July 3, 
1993 to December 9, 1996 and on and after March 1, 1997, the 
veteran experienced pain on motion and functional loss 
secondary to pain.  Therefore, the Board finds that the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 provide a 
basis for a higher evaluation to 40 percent for the veteran's 
left knee disability for the subject periods.

As the Board noted earlier, the current appeal addresses the 
initial evaluation assigned for the veteran's left knee 
disability.  Accordingly, the veteran is entitled to "staged" 
ratings on the basis of the evidentiary record and the Board 
has in effect assigned staged ratings for a left knee 
disability.  See Fenderson, supra. 


Additional Consideration

With respect to the above claim, the Board observes that in 
light of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO's conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the RO provided the veteran with 
the provisions of 38 C.F.R. § 3.321(b)(1); however, the RO 
did not grant the veteran an increased evaluation on this 
basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of the VA 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
this case to the director for review for consideration of 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).

As to the disability presented in this case, the Board cannot 
conclude that the veteran's left knee disability has been 
shown to have required frequent inpatient care, or to have 
markedly interfered with employment. 

The regular schedular standards as applied to the veteran's 
case adequately compensate her for the demonstrated level of 
impairment produced by her left knee disability.  No 
evidentiary basis has been presented upon which to predicate 
referral of the veteran's case to the Director of the VA 
Compensation and Pension Service for consideration of 
extraschedular evaluation.

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether 
they have been raised by the veteran or her representative, 
as required by Schafrath, supra.  In this case, the Board 
finds no other provision upon which to assign an increased 
evaluation.  


ORDER

Entitlement to an initial evaluation of 40 percent from July 
3, 1993 to December 9, 1996, and on and after March 1, 1997 
for a left knee disability is granted, subject to applicable 
criteria governing the payment of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

